Citation Nr: 0333213	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

6.  Entitlement to service connection for a hand disability, 
secondary to a cerebrovascular accident.

7.  Entitlement to special monthly pension benefits based on 
the need for aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from January 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to nonservice-
connected pension benefits; denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate; and denied service 
connection for a low back disorder, a psychiatric disorder, 
hypertension, hemorrhoids, residuals of a cerebrovascular 
accident; and a hand disability secondary to a 
cerebrovascular accident.  

The issues of entitlement to service connection for a low 
back disorder, a psychiatric disorder, secondary to the low 
back disorder, and hemorrhoids will be addressed in the 
Remand portion of this decision.  




FINDINGS OF FACT

1.  On May 21, 2003, prior to the promulgation of a decision, 
the veteran informed VA that a withdrawal of the appeal on 
the issues of entitlement to service connection for 
hypertension, residuals of a cerebrovascular accident, and a 
hand disability, secondary to a cerebrovascular accident, was 
requested.  

2.  The veteran is in receipt of nonservice-connected pension 
benefits based upon multiple disabilities with a combined 70 
percent rating; no single disability is rated 100 percent 
disabling.  

3.  The veteran has not suffered anatomical loss or loss of 
use of both feet, or of one hand and one foot, nor is he 
blind in both eyes, a patient in a nursing home, or 
permanently bedridden.  

4.  The medical evidence does not demonstrate that the 
veteran requires the daily assistance of another to perform 
his activities of daily living or to protect himself from the 
dangers of his environment.  

5.  The veteran is not permanently housebound by reason of a 
disability or disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issues of entitlement to service 
connection for hypertension, residuals of a cerebrovascular 
accident, and a hand disability, secondary to a 
cerebrovascular accident, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

2.  The criteria for special monthly pension benefits based 
on a need for regular aid and attendance or at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1502, 1521, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.351, 3.352 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension, Residuals of a 
Cerebral Vascular Accident, and a Hand Disability

In January 2002, the RO issued a rating decision which, in 
relevant part, denied the veteran's claims for service 
connection for hypertension, residuals of a cerebrovascular 
accident, and a hand disability secondary to a 
cerebrovascular accident.  He timely perfected an appeal to 
the Board on these issues in December 2002.  However, at a 
videoconference hearing before the undersigned in May 2003, 
the veteran requested that his appeal on these issues be 
withdrawn.  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
also be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(a) (2003).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, and must be in writing unless it is withdrawn 
on the record at a hearing.  38 C.F.R. § 20.204(b) (2003).  
Here, the veteran has properly withdrawn his appeal on the 
record at his videoconference hearing on the issues of 
entitlement to service connection for hypertension, residuals 
of a cerebrovascular accident, and a hand disability 
secondary to a cerebrovascular accident.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on these issues and they 
are dismissed without prejudice.  

II.  Special Monthly Pension

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claim for entitlement to special monthly 
pension benefits based on the need for aid and attendance or 
at the housebound rate, the laws applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in a March 2001 letter, the veteran was 
informed of the enactment of the VCAA and was asked to 
identify any evidence in support of his claim that had not 
been obtained.  Additionally, in the October 2002 statement 
of the case, the applicable regulations were outlined for him 
and he was informed that VA would obtain his service medical 
records, VA records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  The identified private medical records have been 
received and are included in the record.  He was afforded VA 
examinations.  He was also provided the opportunity to 
present testimony at a videoconference hearing before the 
undersigned in May 2003.  There is no indication that there 
exists any evidence which has a bearing on the issue 
adjudicated here that has not been obtained.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  Hence, VA's duty to 
assist the veteran with regard to the issue addressed below 
has been satisfied.  

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
an increased rate of pension.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2003).  

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Determinations as to factual 
need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Being 
bedridden will also be a proper basis for allowance of 
special monthly pension.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352 (2003); Turco v. Brown, 9 Vet. App. 
222 (1996).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352 (2003).  

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 C.F.R. § 3.351 (2003).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran currently receives nonservice-connected pension 
benefits.  His principal disabilities include:  status post 
lumbar laminectomy and discectomy with degenerative changes, 
rated 40 percent disabling; depression, rated 30 percent 
disabling; hypertension, rated 10 percent disabling; 
residuals of a cerebrovascular accident, rated 10 percent 
disabling; hemorrhoids, rated noncompensable; and a hand 
disability, rated noncompensable.  For pension purposes, the 
veteran has a combined rating of 70 percent.  

Upon VA examination in March 2001, the veteran complained of 
pain in his joints and extremities as a result of lumbar 
laminectomies and discectomies that had been performed in 
1999.  He was unable to lift more than five pounds.  He did 
not have any bowel or bladder problems.  He had also had 
transient ischemic attacks which resulted in some loss of 
memory.  He was accompanied to the examination by his 
roommate.  She remarked that the veteran did not do any lawn 
work, but he performed his activities of daily living and 
light house work.  He fixed his breakfast in the microwave 
oven.  He was unable to lift his grandson secondary to the 
pain.  The veteran was reported to be well-developed, well-
nourished, and dressed appropriately.  His hygiene was 
appropriate; his gait and posture were normal.  His speech 
was normal and intelligible.  The cervical area was mildly 
tender to palpation but range of motion was within normal 
limits.  Lumbar flexion was to 70 degrees, and the remaining 
ranges of motion of the lumbar spine were within normal 
limits.  There was no paralysis or paresis in any of the 
upper or lower extremities.  Motor strength was 5/5 in all 
four extremities, and sensory examination was without 
deficit.  The diagnoses were:  status post cervical fusion 
with mild to moderate functional loss secondary to pain; 
status post lumbar laminectomy and discectomy with 
degenerative changes and mild functional loss secondary to 
pain; stable hypertension; history of transient ischemic 
attacks; hyperlipidemia; knee strain with minimal to mild 
functional loss secondary to pain; status post 
hemorrhoidectomy and polyp excision of the colon; and a 
history of depression and a nervous disorder.  

Private medical records dated from 1988 to 2001 reflect 
treatment for the veteran's disabilities.  

Upon VA psychiatric examination in March 2001, it was 
reported that the veteran drove himself to the evaluation and 
provided all the relevant information.  He reported that he 
cooked his own meals and was able to take care of his other 
activities of daily living without assistance.  He complained 
of chronic pain in his neck, back, knees and hands.  Mental 
status evaluation showed no evidence of a thought disorder.  
His mood was flat but appropriate.  There was no evidence of 
psychosis, delusions, or hallucinations.  He was cooperative 
in the interview and spontaneous in his conversation.  Speech 
and language were goal-directed.  Hygiene was average.  His 
gait was somewhat slow.  His memory was adequate.  The 
diagnoses were depression and chronic pain syndrome.  

At his videoconference hearing in May 2003, the veteran 
testified that he rarely walked to his mailbox because he was 
in too much pain.  He also experienced dizziness when he 
walked.  He did not do yard work and did very little 
housework.  He was able to drive.  His friend testified that 
the veteran needed someone to drive with him because he would 
forget where he was going.  Additionally, he did not really 
prepare meals because he would forget that he was cooking, 
and he was unable to carry things.  At times, she assisted 
with his bathing and she shaved him.  She purchased a 
handicapped seat for the toilet to make it easier for him to 
get up.  

The Board notes that it is undisputed that the veteran is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; and he is not a 
patient in a nursing home because of mental or physical 
incapacity.  He has not suffered anatomical loss or loss of 
use of both feet, or of one hand and one foot, and he is not 
bedridden.  

The majority of the evidence in this case reveals that the 
veteran is able to leave his home, and is able to perform his 
activities of daily living without assistance.  The medical 
evidence discussed above shows that the veteran was able to 
drive himself to his VA psychiatric examination in March 
2001, and he drove to his videoconference hearing in May 
2003.  His overall medical condition is not one of 
helplessness such as to require the aid and attendance of 
another person.  There is no evidence that he is unable to 
keep himself ordinarily clean and presentable; that he has 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; that he has inability 
to feed himself through extreme weakness; inability to attend 
the wants and needs of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  Furthermore, VA examinations show 
that he is not bedridden.  The Board acknowledges the 
veteran's and his friend's testimony at his videoconference 
hearing in May 2003 to the effect that he required assistance 
with virtually all activities and did not perform any 
household duties.  However, the medical evidence does not 
support these assertions.  Based on a careful review of the 
veteran's disability picture as documented by the medical 
reports, the Board concludes that the extent of personal 
assistance he requires is less than that necessary to meet 
the criteria contained in 38 C.F.R. § 3.352.  Accordingly, 
payment of a special monthly pension based on the need for 
aid and attendance is not warranted.  

Regarding the veteran's claim for special monthly pension at 
the housebound rate, it must be noted, as outlined above, 
that the threshold requirement for special monthly pension 
under the housebound rate is that the veteran has a single 
permanent disability rated 100 percent disabling.  See 38 
C.F.R. § 3.351(d).  Here, the veteran does not have a single 
permanent disability rated 100 percent disabling.  The 
evidence also does not show that the veteran is in fact 
permanently housebound.  He is not substantially confined to 
his dwelling or the immediate premises as a result of his 
disabilities.  As discussed above, the veteran has been able 
to attend his VA examinations (at times driving himself), and 
he was able to appear at a videoconference hearing at the RO 
in May 2003.  Consequently, it may not be concluded that the 
veteran is housebound as a result of his disabilities.  

The Board acknowledges that the veteran's principal 
disabilities warrant a combined 70 percent rating.  However, 
the medical evidence does not establish that he requires 
regular aid and attendance or is housebound due to those 
disabilities.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being permanently 
housebound.  See Gilbert, supra.  


ORDER

The appeal on the issues of entitlement to service connection 
for hypertension, residuals of a cerebrovascular accident, 
and a hand disability secondary to a cerebrovascular accident 
is dismissed.  

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or at the housebound rate 
is denied.  


REMAND

A review of the file reveals that the veteran submitted 
additional evidence in support of his claim for service 
connection for a low back disorder after his videoconference 
hearing in May 2003.  However, he did not provide a waiver of 
review of that evidence by the agency of original 
jurisdiction.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Furthermore, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) and noted that 
38 C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denied an appellant a "review on 
appeal" when the Board considered additional evidence 
without having to remand the case to the RO for initial 
consideration.  Consequently, the Board must remand the case 
for an initial review of the recently submitted evidence, and 
the issuance of a supplemental statement of the case on the 
matter if the claim continues to be denied.  

Furthermore, the veteran's service medical records show that 
he was treated for low back strain on two occasions in 1970.  
Under these circumstances, the Board finds that consistent 
with the duty to assist the veteran, an examination and 
opinion are required in this case in order to ascertain 
whether there is a relationship between the veteran's in-
service complaints and his current low back disability.  

At his videoconference hearing, the veteran clarified that he 
was seeking service connection for a psychiatric disorder, 
secondary to his low back disorder.  Hence, this issue is 
inextricably intertwined with the issue of entitlement to 
service connection for a low back disorder.  He testified 
that he had received treatment from a Dr. Chelf at a private 
office from 1994 to 2001; and that Dr. Chelf had related the 
veteran's depression to his spinal condition.  The veteran 
should be provided the opportunity to submit a statement from 
Dr. Chelf regarding the etiology of his psychiatric disorder.  

Additionally, the veteran testified that he had been 
receiving treatment for his psychiatric disability at the VA 
Medical Center in Muskogee, Oklahoma.  Records generated by 
VA facilities that might have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Hence, to the extent that these records may be relevant to 
his claim for secondary service connection, the veteran's 
most recent VA mental health treatment reports should be 
obtained and associated with the file.  

The veteran further testified that he underwent surgery for 
his hemorrhoids in 1973, and that his hemorrhoids were 
related to a fall that he sustained a few years earlier in 
service.  The surgery was performed at the Hillcrest Hospital 
in Tulsa, Oklahoma, by a Dr. Schellabarger.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Hence, the Board finds that an attempt should be 
made to obtain the identified treatment records.  

Finally, the Board notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to the duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the opportunity must be 
taken to inform the veteran that a full year is allowed to 
respond to a VCAA notice.  

Under the foregoing circumstances, the case is REMANDED for 
the following development:  

1.  It should be ensured that all 
obligations set out in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and implementing 
regulations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 07010 (Fed. Cir. 
Sept. 22, 2003), as well as any other 
applicable legal precedent.  

2.  After obtaining the necessary 
release, an attempt should be made to 
obtain any available records pertaining 
to the veteran's hemorrhoid surgery in 
1973 by Dr. Schellabarger at the 
Hillcrest Hospital, in Tulsa, Oklahoma.  

3.  The veteran should be given an 
opportunity to submit a medical opinion 
from Dr. Chelf regarding the etiology of 
the veteran's psychiatric illness, since 
the veteran identified this person as 
having suggested there is a relationship 
between the veteran's depression and his 
current low back disability.  

4.  Any recent treatment reports 
pertaining to the veteran's claimed 
disabilities from the Muskogee VA Medical 
Center dated from March 2001 to the 
present should be obtained.  

5.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
etiology of his currently diagnosed low 
back disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
a thorough examination and a review of 
the clinical records, including the 
veteran's service medical records, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the currently diagnosed low back 
disorder began in service or is otherwise 
related to the veteran's active military 
service, or due to an intervening event.  

6.  If service connection for a low back 
disorder is established, the RO should 
schedule the veteran for a VA psychiatric 
examination to ascertain the etiology of 
any currently diagnosed psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is 
proximately due to or aggravated by the 
veteran's low back disability.  

7.  Upon completion of the above, the 
claims should be re-adjudicated.  If any 
of the determinations remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



